Citation Nr: 0706869	
Decision Date: 03/08/07    Archive Date: 03/20/07

DOCKET NO.  05-22 360	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for left ear hearing 
loss.

2.  Entitlement to service connection for a left knee 
disability.

3.  Entitlement to service connection for a low back 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



INTRODUCTION

The veteran had active service from May 1968 to May 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating determination of 
a Regional Office (RO) of the Department of Veterans Affairs 
(VA).  


FINDINGS OF FACT

1.  Left ear hearing loss disability preexisted active 
service and increased in severity during active wartime 
service; clear and unmistakable evidence has not rebutted the 
presumption of aggravation of left ear hearing loss during 
active service.

2.  On January 27, 2006, prior to the promulgation of a 
decision in the appeal, the Board received notification from 
the appellant, during his personal hearing, that a withdrawal 
of his appeal, with respect to the issues of service 
connection for left knee disability and low back disability, 
is requested.


CONCLUSIONS OF LAW

1.  Left ear loss disability was aggravated by the veteran's 
active duty service.  38 U.S.C.A. §§ 1110, 1153, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.306(b), 3.385 (2006).

2.  The criteria for withdrawal of a Substantive Appeal, 
relating to the issue of service connection for left knee 
disability, by the appellant have been met.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 
(2006).

3.  The criteria for withdrawal of a Substantive Appeal, 
relating to the issue of service connection for low back 
disability, by the appellant have been met.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2006).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2006).  The appellant 
has withdrawn this appeal, with respect to the issues of 
service connection for left knee disability and low back 
disability, and, hence, there remain no allegations of errors 
of fact or law for appellate consideration.  Accordingly, the 
Board does not have jurisdiction to review the appeal, with 
respect to the issues of service connection for left knee 
disability and low back disability, and it is dismissed.

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  This legislation 
provides, among other things, for notice and assistance to 
claimants under certain circumstances.  VA has issued final 
rules to amend adjudication regulations to implement the 
provisions of VCAA.  See 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2005).  The intended effect of the regulations 
is to establish clear guidelines consistent with the intent 
of Congress regarding the timing and the scope of assistance 
VA will provide to a claimant who files a substantially 
complete application for VA benefits, or who attempts to 
reopen a previously denied claim.  In light of the complete 
grant of benefits sought herein further discussion of the 
VCAA is unnecessary.

The issue on appeal involves a claim of service connection 
for left ear hearing loss.  Applicable law provides that 
service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an 
injury occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Clear and unmistakable evidence (obvious or manifest) is 
required to rebut the presumption of aggravation where the 
preservice disability underwent an increase in severity 
during wartime service.  This includes medical facts and 
principles which may be considered to determine whether the 
increase is due to the natural progress of the condition.  
Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306(b).

Service connection for impaired hearing is subject to 38 
C.F.R. § 3.385, which provides that impaired hearing will be 
considered to be a disability when the auditory threshold in 
any of the frequencies of 500, 1000, 2000, 3000, 4000 Hertz 
is 40 decibels or greater; or when the auditory thresholds 
for at least three of the frequencies 500, 1000, 2000, 3000, 
or 4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  See also Hensley v. Brown, 5 Vet. App. 155 
(1993).

The veteran's March 1968 service entrance examination 
audiological report reveals pure tone thresholds of the left 
ear, in decibels, as follows:


HERTZ


500
1000
2000
3000
4000






LEFT
55
50
55

50

His March 1970 service separation examination audiological 
report reveals pure tone thresholds of the left ear, in 
decibels, as follows:


HERTZ


500
1000
2000
3000
4000






LEFT
65
65
65

65

The above referred to audiological records reflect that the 
veteran had a left ear hearing loss disability that was noted 
at the time he entered active service.  38 U.S.C.A. § 1111 
(West 2002); 38 C.F.R. § 3.385.  These records also reflect a 
decrease in the veteran's left ear hearing acuity during his 
active service.  Therefore, aggravation of his left ear 
hearing loss during wartime service is presumed and clear and 
unmistakable evidence is required to rebut this presumption.

An April 2005 VA addendum to a September 2003 VA audio 
examination concludes that the veteran entered active service 
with a dead left ear and, therefore, had no residual left ear 
hearing that could be aggravated by active service.  
Accordingly, the veteran did not experience an increase in 
his left ear hearing loss during active service and there was 
no aggravation.

October 2005 and January 2006 letters from a private medical 
doctor and a private osteopath, respectively, reflect their 
conclusion that the veteran entered active service with left 
ear hearing loss and experienced an increase in the severity 
of his left ear hearing loss during active service.

In the absence of any explanation in the April 2005 VA 
addendum as to why a change in the decibel responses reported 
at the beginning and end of the veteran's active service does 
not represent a change (decrease) in his hearing the Board 
concludes that this is not clear and unmistakable evidence 
that the veteran's left ear hearing loss was not aggravated 
by active service.  Further, in light of the private medical 
opinions the Board concludes that the veteran's left ear 
hearing loss did experience a decrease as a result of 
aggravation during active service.  Accordingly, service 
connection for left ear hearing loss on the basis of 
aggravation is warranted.


ORDER

Service connection for left ear hearing loss, based on 
aggravation, is granted, subject to the laws and regulations 
governing the payment of monetary benefits.

The appeal, with respect to the issue of service connection 
for left knee disability, is dismissed.

The appeal, with respect to the issue of service connection 
for low back disability, is dismissed


____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


